DEFA14A Filing SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No.) Filed by the Registrant /X / Filed by a party other than the Registrant / / Check the appropriate box: / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) / / Definitive Proxy Statement / / Definitive Additional Materials /X / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM TAX-FREE HEALTH CARE FUND (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) MEMORANDUM cont. Payment of Filing Fee (Check the appropriate box): /X/ No fee required / / Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FOR IMMEDIATE RELEASE Contacts: SHAREHOLDERS MEDIA 1-800-225-1581 Sinead Martin - 617-760-8515 PUTNAM TAX-FREE HEALTH CARE FUND ANNOUNCES ANNUAL SHAREHOLDER MEETING DETAILS BOSTON, Mass., May 12, 2006 Putnam Investments announced today that the annual meeting of shareholders of Putnam Tax-Free Health Care Fund (NYSE: PMH) will be held at 11:00 a.m. on July 31, 2006 at the offices of the Fund in Boston. The agenda for the annual shareholder meeting will include the election of nominees for Trustees of the Fund and consideration of a shareholder proposal requesting that the Trustees take steps to convert the Fund into an open-end investment company or otherwise enable Fund shareholders to realize the net asset value of their shares. The Trustees are recommending that shareholders vote against this shareholder proposal. In making this recommendation, the Trustees considered various factors relating to the Funds investment operations and history, and they concluded that the potential advantages to the Fund and its shareholders of retaining the closed-end structure outweigh the benefits of converting to open-end status. Further details about the annual shareholder meeting and the recommendations of the Trustees will be included in a proxy statement filed with the Securities and Exchange Commission and mailed to Fund shareholders in advance of the shareholder meeting. The proxy statement is expected to be available in the coming weeks. This announcement is not intended to constitute the solicitation of a proxy from any shareholder. Putnam Tax-Free Health Care Fund is a closed-end bond fund that seeks as high a level of current income exempt from federal income tax as Putnam believes is consistent with the preservation of capital. Under normal circumstances, the fund invests at least 80% of its net assets in tax-exempt securities. In addition, under normal circumstances the fund invests at least 80% of its net assets in securities of issuers in the health care sector. To receive a free copy of the definitive proxy statement relating to the annual shareholder meeting after the proxy statement has been filed with the SEC, please call 1-800-225-1581. The proxy statement will also be available without charge on the SEC's website
